DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-9, 13, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claims 3, 4, 6-9, 13, 14, and 16-19 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner is interpreting these claims as if they read the same except for the deletion of approximately.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa (US20170305046A1, of record).
With respect to claim 1, Fujisawa teaches a method for making a foam component, the method comprising: inserting a foam material into a cavity of a mold having a top plate (first mold 31) and a bottom plate (second mold 32), the cavity being defined between the top plate and the bottom plate (cavity 4, Fig. 2); heating the foam material to cause the foam material to expand (P0047-P0049); and moving one of the top plate and the bottom plate relative to the other of the top plate and the bottom plate as the foam material expands (P0073, second mold 32 moves while expansion occurs) and contacts the one of the top plate and the bottom plate to cause the foam material to fold over on itself within the cavity (P0032, P0072-P0074, “the step skin layer 23 is folded over ….step skin layer 23 in which the foaming agent is solidified in the fine-foamed state is folded over”, Figs. 3-4) and form a formed component (P0002).
With respect to claim 2, Fujisawa further teaches wherein inserting a foam material into the cavity includes inserting at least one of a foam sheet, foam pellets, and liquid foam (resin material containing a foaming agent (P0008).
	With respect to claim 3, Fujisawa further teaches wherein inserting a foam material into the cavity includes inserting a preform of the foam material having a thickness between approximately 0.5mm and 3.5mm (resin containing foaming agent considered equivalent to the preform, P0044, Fig. 3, thickness of preform is from 1 to 6 mm including an example of 2.0mm).
With respect to claim 4, Fujisawa further teaches wherein inserting a foam material into the cavity includes inserting a preform of the foam material having a thickness of approximately 2mm (resin containing foaming agent considered equivalent to the preform, P0044, Fig. 3, thickness of preform is from 1 to 6 mm including an example of 2.0mm).
With respect to claim 10, Fujisawa further teaches wherein the top plate is moved relative to the bottom plate as the foam material expands and contacts the top plate to cause the foam material to fold over on itself within the cavity and form a formed component (P0074, pushed by first mold 31, i.e. contacts the top plate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US20170305046A1, of record) as applied to claim 1 above, and further in view of Luo (US20180273715A1).
With respect to claim 5, Fujisawa fails to explicitly teach the formed component is one of an outsole, a midsole, and an insole of an article of footwear, being silent on such an embodiment. In the same field of endeavor, polymer foaming, Luo teaches forming a foamed polymer directly into a sole of a footwear (P0049). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by making the product a shoe sole, applying the known methods of Fujisawa to the product of Luo to achieve the expected results of forming a shoe sole.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

(P0055). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa by applying this known expansion ratio range to the method of Fujisawa which was silent on expansion ratio in order to achieve the expected results of replicating the method of Fujisawa. Applying the expansion ratio of 1.4 to 1.7 to the preform size of Fujisawa (1 to 6 mm) gives an overlapping range to the claimed range of from 1.4 to 10.2 mm.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

	With respect to claim 7, Fujisawa fails to explicitly teach wherein expanding the foam material to form a formed component includes forming a formed component having a thickness of approximately 10mm, being silent on the components final size or its expansion ratio. In the same field of endeavor, polymer foaming, Luo teaches a desired expansion ratio from 1.4 to 1.7 (P0055). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa by applying this known expansion ratio range to the method of Fujisawa which was silent on expansion ratio in order to achieve the expected results of replicating the method of Fujisawa. 

	With respect to claim 8, Fujisawa fails to explicitly teach further comprising utilizing an expansion ratio between approximately 1 and 5, being silent on the components final size or its expansion ratio. In the same field of endeavor, polymer foaming, Luo teaches a desired expansion ratio from 1.4 to 1.7 (P0055). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa by applying this known expansion ratio range to the method of Fujisawa which was silent on expansion ratio in order to achieve the expected results of replicating the method of Fujisawa. 

With respect to claim 9, Fujisawa fails to explicitly teach further comprising utilizing an expansion ratio between approximately 1.65 and 1.75, being silent on the components final size or its expansion ratio. In the same field of endeavor, polymer foaming, Luo teaches a desired expansion ratio from 1.4 to 1.7 (P0055). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa by applying this known expansion ratio range to the method of Fujisawa which was silent on expansion ratio in order to achieve the expected results of replicating the method of Fujisawa.



Claim(s) 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa (US20170305046A1, of record) as evidenced by Skinner (US 20190381706 A1).
With respect to claim 11, Fujisawa teaches a method for making a foam component, the method comprising: inserting a foam material into a cavity of a mold having a top plate (first mold 31) and a bottom plate (second mold 32), the cavity being defined between the top plate and the bottom plate (cavity 4, Fig. 2); heating the foam material to cause the foam material to expand (P0047-P0049); and moving one of the top plate and the bottom plate relative to the other of the top plate and the bottom plate as the foam material expands (P0073, second mold 32 moves while expansion occurs) and contacts the one of the top plate and the bottom plate to cause the foam material to fold over on itself within the cavity (P0032, P0072-P0074, “the step skin layer 23 is folded over ….step skin layer 23 in which the foaming agent is solidified in the fine-foamed state is folded over”, Figs. 3-4)  and curing the formed component (cooled and solidified P0062). 
With respect to the limitation “to define a plurality of folds in the formed component, the plurality of folds being substantially non-uniform relative to one another” Fujisawa fails to explicitly teach this, showing a single large circular fold in Figs. 8 and 9. However as shown by Skinner this type of folding creates a varying degree of folds relative to the distance from where the compressive force was applied (folds shown in Figs. 2 to 3, anvil 18, P0045) and as such even though the Fujisawa reference fails to explicitly show this, the same non-uniform folding occurs in the method of Fujisawa.
(resin material containing a foaming agent (P0008).
	With respect to claim 13, Fujisawa further teaches wherein inserting a foam material into the cavity includes inserting a preform of the foam material having a thickness between approximately 0.5mm and 3.5mm (resin containing foaming agent considered equivalent to the preform, P0044, Fig. 3, thickness of preform is from 1 to 6 mm including an example of 2.0mm).
With respect to claim 14, Fujisawa further teaches wherein inserting a foam material into the cavity includes inserting a preform of the foam material having a thickness of approximately 2mm (resin containing foaming agent considered equivalent to the preform, P0044, Fig. 3, thickness of preform is from 1 to 6 mm including an example of 2.0mm).
With respect to claim 20, Fujisawa further teaches wherein the top plate is moved relative to the bottom plate as the foam material expands and contacts the top plate to cause the foam material to fold over on itself within the cavity and form a formed component (P0074, pushed by first mold 31, i.e. contacts the top plate).
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US20170305046A1, of record) as evidenced by Skinner (US 20190381706 A1) as applied to claim 11 above, and further in view of Luo (US20180273715A1).
With respect to claim 15, Fujisawa fails to explicitly teach the formed component is one of an outsole, a midsole, and an insole of an article of footwear, being silent on such an embodiment. In the same field of endeavor, polymer foaming, Luo teaches (P0049). It would have been obvious to one of ordinary skill in the art to modify the method as taught above by making the product a shoe sole, applying the known methods of Fujisawa to the product of Luo to achieve the expected results of forming a shoe sole.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

	With respect to claim 16, Fujisawa fails to explicitly teach wherein expanding the foam material to form a formed component includes forming a formed component having a thickness between approximately 8.5mm and 11.5m, being silent on the components final size or its expansion ratio. In the same field of endeavor, polymer foaming, Luo teaches a desired expansion ratio from 1.4 to 1.7 (P0055). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa by applying this known expansion ratio range to the method of Fujisawa which was silent on expansion ratio in order to achieve the expected results of replicating the method of Fujisawa. Applying the expansion ratio of 1.4 to 1.7 to the preform size of Fujisawa (1 to 6 mm) gives an overlapping range to the claimed range of from 1.4 to 10.2 mm.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

	With respect to claim 17, Fujisawa fails to explicitly teach wherein expanding the foam material to form a formed component includes forming a formed component having a thickness of approximately 10mm, being silent on the components final size or (P0055). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa by applying this known expansion ratio range to the method of Fujisawa which was silent on expansion ratio in order to achieve the expected results of replicating the method of Fujisawa. Applying the expansion ratio of 1.4 to 1.7 to the preform size of Fujisawa (1 to 6 mm) gives an overlapping range to the claimed range of from 1.4 to 10.2 mm.

	With respect to claim 18, Fujisawa fails to explicitly teach further comprising utilizing an expansion ratio between approximately 1 and 5, being silent on the components final size or its expansion ratio. In the same field of endeavor, polymer foaming, Luo teaches a desired expansion ratio from 1.4 to 1.7 (P0055). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa by applying this known expansion ratio range to the method of Fujisawa which was silent on expansion ratio in order to achieve the expected results of replicating the method of Fujisawa. 

With respect to claim 19, Fujisawa fails to explicitly teach further comprising utilizing an expansion ratio between approximately 1.65 and 1.75, being silent on the components final size or its expansion ratio. In the same field of endeavor, polymer foaming, Luo teaches a desired expansion ratio from 1.4 to 1.7 (P0055). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa by applying this known expansion ratio range to the method of Fujisawa which 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741